Case 9:19-cv-80872-RLR Document 106 Entered on FLSD Docket 10/30/2020 Page 1 of 18



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        Case No. 9:19-cv-80872-ROSENBERG/BRANNON


   NORTH PALM MOTORS, LLC,
   doing business as Napleton’s
   Car Rental Center,

          Plaintiff,

   v.

   GENERAL MOTORS LLC,

         Defendant.
   _______________________________/

        ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

          This matter comes before the Court on Defendant General Motors LLC’s (“GM”) Motion

   for Summary Judgment. DE 85. The Court has carefully considered the Motion, Plaintiff North

   Palm Motors d/b/a/ Napleton’s Car Rental Center’s (“Napleton”) Response thereto [DE 95],

   Defendant’s Reply [DE 98], and the record and is otherwise fully advised in the premises. For the

   reasons set forth below, the Motion for Summary Judgment is DENIED.

          This case is about a rental car company that ordered cars from GM for its inventory of

   rental cars. However which rental car company ordered the cars is very much in dispute and, as

   discussed below, is the central factual issue presented on summary judgment. Napleton contends

   that it ordered the cars and that GM diverted those cars to a competitor rental car company, Custom

   Fleet Services d/b/a Auto Rentals of the Palm Beaches (“Auto Rentals”), causing Napleton

   damage. GM contends that Auto Rentals ordered the cars and that, therefore, GM appropriately

   delivered the cars to Auto Rentals.
Case 9:19-cv-80872-RLR Document 106 Entered on FLSD Docket 10/30/2020 Page 2 of 18



                                I.      FACTUAL BACKGROUND

          Napleton was a rental car company that purchased GM manufactured cars for its inventory

   of rental cars. DE 86 and 96 ¶¶ 1-2. During the relevant time period, GM’s practice was to

   negotiate the terms of a written contract for a purchase of cars for each model year—called a Model

   Year Agreement—with Napleton. DE 96 and 97 ¶ 54. However, GM allowed Napleton to order

   cars, and GM built those cars, before the Model Year Agreement was signed. Id. ¶¶ 54, 55.

          Napleton placed its orders for GM cars through authorized GM dealers, which ordered the

   cars from GM. DE 86 and 96 ¶¶ 3-4. Napleton then paid the authorized GM dealers for the cars;

   GM did not accept payment directly from Napleton. DE 96 and 97 ¶ 57. Napleton historically

   used Ed Morse Cadillac and Schumacher Chevrolet as its authorized GM dealers. DE 86 and 96

   ¶ 4. George Bengston was the National Fleet Account Manager of Schumacher. Id. ¶ 5. Napleton

   used a unique six-digit Fleet Account Number (“FAN”) to order GM cars. Id. ¶ 6.

          Ed Napleton was Napleton’s CEO; Bruce Etheridge was its COO; Ken Stevens was its

   CFO; Jim Priegel was its Director of Dealership Operations; Eddie Napleton was its Regional

   Dealership Manager; and Rick Boyce was Napleton’s Manager. Id. ¶¶ 11, 13. Boyce was

   responsible for ordering cars from GM. Id. ¶ 34. He decided on strategy for ordering cars each

   year and communicated that strategy to Priegel. Id. ¶ 16. Boyce, Priegel, and Ed Napleton then

   together made the decision about what cars to purchase. Id. Napleton purchased GM cars for

   model years 2013, 2014, and 2015, and the parties signed Model Year Agreements for those years.

   See DE 86-5; DE 86-6; DE 86-7.

          Jared Jenson was the GM representative responsible for negotiating a purchase of 2016

   model year GM cars with Napleton. DE 86 and 96 ¶ 22. Jenson and Boyce began to negotiate in

   2015. Id. ¶¶ 23, 24; see, e.g., DE 96-3; DE 96-20. On July 20, Priegel emailed Ed Napleton, “I
                                                   2
Case 9:19-cv-80872-RLR Document 106 Entered on FLSD Docket 10/30/2020 Page 3 of 18



   had a discussion with Rick Boyce about keeping the rental fleet in the 300 unit range that you

   mentioned, he is going to get pricing finalized and I will discuss with you before we pull the

   trigger.” DE 96-5. In August and September 2015, Boyce told Jenson that Napleton was changing

   its name to Auto Rentals and that Bengston would “be involved” with Auto Rentals. DE 86 and

   96 ¶ 25; see also DE 86-3 at 6, 10-11; DE 96-30.

              Several emails are relevant to what transpired during the fall of 2015. On August 1, Priegel

   emailed Boyce, “When we spoke on Thursday, you said you were going to email the order on

   Friday morning?? Hopefully you simply left me off of the distribution list and you and Eddie

   handled it as you told me yesterday was the last day to order, please advise.” DE 86-22. Priegel

   again emailed Boyce on August 12 stating, “Where are we at on your GM orders, not sure why I

   haven’t heard from you??” DE 86-23. That same day, Priegel emailed Eddie Napleton that he

   had “no idea how [Boyce] is going to run the rental company without cars,” and Priegel directed

   Eddie Napleton to visit Boyce to “find out where we are at on cars for [the] fall.” DE 86-24. On

   August 13, Boyce emailed Ed Napleton:

              After discussions with GM we must provide a 400 unit order to qualify for the 325k
              incentive. . . . We are past the deadline to order cars and getting these in quickly is
              imperative. I have spoken with both [Priegel] and Eddie [Napleton] and they have
              advised me to let you know. Please advise.

   DE 86-25.

              The following day on August 14, Boyce emailed Patti Manning, a fleet manager for Ed

   Morse. DE 96-23; see also DE 86 and 96 ¶¶ 3-4. The signature space on Boyce’s email listed him

   as “Director” of “Napleton Rent-a-car.” DE 96-23. Boyce asked Manning to order 75 GM cars

   and to call him “to confirm.” Id. He stated, “Let this serve as your po for this transaction.” 1 Id.


   1
       It is undisputed that “po” means purchase order. See DE 96 and 97 ¶ 64.
                                                              3
Case 9:19-cv-80872-RLR Document 106 Entered on FLSD Docket 10/30/2020 Page 4 of 18



   This order was placed using Napleton’s FAN. DE 86-3 at 5-6. On August 17, Manning sent Boyce

   a confirmation of the order of 75 cars in the form of spreadsheets that included Napleton’s FAN.

   DE 96-7.

          Also on August 17, Priegel emailed Ed Napleton, “[Boyce] is working on GM to see if we

   can get vehicles and we discussed a plan ‘B’ if we can’t. If we can’t purchase any inventory for

   Fall season, we probably should just wind down the operation.” DE 86-26. Priegel asked Boyce

   on August 21, “What is the latest on potential GM cars for fall? What if any is plan ‘B,’ waiting

   on you.” DE 86-27. Stevens asked Boyce on August 22, “What is going on?” and “Were we able

   to get cars ordered?” DE 86-28. Stevens emailed Boyce again on August 27 asking, “Should I

   tell Ed that we have no cars or plans to continue business?” DE 86-29. On August 31, Priegel

   asked Boyce, “What is the plan for the fall?? The clock is ticking if not expired!” DE 86-30.

   Boyce responded to Priegel later that day by stating, “I have placed a few orders to see where we

   will end up as far as production.” DE 96-4.

          On September 4, Priegel asked Boyce, “Any further news on inventory for fall??” and

   Stevens asked Boyce on September 11, “Any updates on rental fleet inventory?” DE 86-31;

   DE 86-32. Priegel asked Boyce on October 1, “What’s the plan for [the] season???” DE 86-33.

   Etheridge asked Boyce on October 15, “Can you please explain what you are doing? I asked you

   a month ago without an answer.” DE 86-34. On October 23, Etheridge emailed Priegel, copying

   Boyce, “What is out plan for the upcoming year with rental cars? We will have customers soon

   so need to decide what we are doing. . . . Please get with [Boyce] and get a plan for all to agree

   on.” DE 86-35. On October 28, Priegel emailed Eddie Napleton and directed him to visit Boyce

   and “conference on what if anything we are going to do this fall with the rental company.”

   DE 86-36. That same day, Priegel also emailed Etheridge, “There is no plan in place for vehicles
                                                   4
Case 9:19-cv-80872-RLR Document 106 Entered on FLSD Docket 10/30/2020 Page 5 of 18



   for this fall that I am aware of, we were on hold waiting for approval to do the GM deal again this

   year and missed out on their allocation and they were not as interested in the lower number as

   well.” DE 86-37.

          Also during the fall of 2015, Bengston ordered 2016 model year GM cars using Napleton’s

   FAN. DE 86-18 at 5-6, 14; see DE 96-9; DE 96-33. Auto Rentals paid for the cars that Bengston

   ordered and for the 75 cars that Boyce had ordered. DE 86 and 96 ¶ 28; DE 86-18 at 14. In

   October, Jenson distributed by email a spreadsheet showing that a total of 320 cars had been

   ordered using Napleton’s FAN. DE 96-33. The spreadsheet showed that the 320 cars had status

   codes of 3000 or higher, with a status code 3000 meaning that the order for the car had been

   accepted. Id.; DE 96-10 at 6-7. GM and Boyce signed a 2016 Model Year Agreement before the

   end of 2015. DE 86-20. Boyce signed the 2016 Model Year Agreement as Rental Manager for

   Auto Rentals. Id. at 5.

          Boyce would later aver in a sworn affidavit that, around May 2015, he submitted a proposal

   to Priegel for Napleton to purchase new cars, but Priegel instructed him “to not order any new

   vehicles until further notice because Ed Napleton Sr. was ‘deciding what he’s doing’ about the car

   rental business.” DE 97-2 ¶ 4. Priegel repeated the instruction “not to do anything, or place any

   order” to Boyce in June 2015. Id. ¶ 6. Boyce “received no further direction or authorization with

   regard to the ordering of new cars from Napleton management.” Id. ¶ 7. Ed Napleton told Boyce

   and other Napleton employees in July 2015 that Napleton was losing money and that the business

   would be closing. Id. Boyce again submitted a proposal for Napleton to purchase GM cars to

   Priegel in August 2015, but Boyce had “no further communication . . . or discussions” with Priegel

   “relative to these issues.” Id. ¶ 8. He “received no direction or authorization from Napleton to

   purchase new vehicles” over “the course of the next 4-5 months.” Id. ¶ 9. Instead, Eddie Napleton
                                                   5
Case 9:19-cv-80872-RLR Document 106 Entered on FLSD Docket 10/30/2020 Page 6 of 18



   asked him in late 2015 to stay for a few months to help “wind the business down” and to sell or

   return the existing inventory of rental cars. Id. ¶ 10. In addition to providing these statements via

   affidavit, Boyce testified during an evidentiary hearing in a separate legal proceeding that he did

   not get authority from Priegel to order cars and that he received a message from Priegel explaining

   not to order cars. DE 86-14 at 4.

          Bengston testified at a deposition that Napleton did not order cars for the 2016 model year

   and that Boyce’s “boss” told him not to order cars. DE 86-18 at 4-5. The cars that Bengston

   ordered using Napleton’s FAN were for Auto Rentals, and he used Napleton’s FAN as a

   “placeholder” while Auto Rentals’ application for a FAN was being processed. Id. at 5-8, 10-11.

          Priegel testified at deposition that he did not recall Boyce ever making a proposal to

   Napleton management for the purchase of 2016 model year cars. DE 86 and 96 ¶ 17. Priegel

   “never approved any plan or order for the 2016 model year.” DE 86-9 at 24. As of late October

   2015, Napleton was not “increasing the inventory.” Id. at 22. Eddie Napleton testified at

   deposition that he did not know whether anyone authorized Boyce to purchase cars for Napleton

   in 2015. DE 86-13 at 3.

                              II.      PROCEDURAL BACKGROUND

          Napleton filed this case in state court in June 2019, and GM subsequently removed the case

   to this Court based on federal diversity jurisdiction. See DE 1. Napleton’s Second Amended

   Complaint raises claims of breach of contract, breach of contract implied in fact, and promissory

   estoppel. DE 50. The crux of Napleton’s case is that it ordered 2016 model year GM cars, that

   GM diverted those cars to Auto Rentals, and that Napleton’s business was damaged because it did

   not receive the cars that it had ordered. Napleton seeks damages



                                                    6
Case 9:19-cv-80872-RLR Document 106 Entered on FLSD Docket 10/30/2020 Page 7 of 18



          for the value of the incentives that were never paid to Napleton, for losses it suffered
          liquidating vehicles it had to hold onto when it became apparent GM would not
          deliver the 2016 model year vehicles as promised, and for the value of the non-risk
          vehicle inventory that Napleton could not find elsewhere.

   Id. ¶¶ 73, 82, 92. GM now moves for final summary judgment.

                           III.    SUMMARY JUDGMENT STANDARD

          Summary judgment is appropriate when the movant shows that there is no genuine dispute

   as to any material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

   56(a). “A factual dispute is ‘material’ if it would affect the outcome of the suit under the governing

   law, and ‘genuine’ if a reasonable trier of fact court return judgment for the non-moving party.”

   Miccosukee Tribe of Indians of Fla. v. United States, 516 F.3d 1235, 1243 (11th Cir. 2008).

   A court ruling on a summary judgment motion views the evidence in the light most favorable to

   the non-moving party and draws all reasonable inferences in that party’s favor. Furcron v. Mail

   Ctrs. Plus, LLC, 843 F.3d 1295, 1304 (11th Cir. 2016). The court does not weigh conflicting

   evidence or make credibility determinations. Id. Upon discovery of a genuine dispute of material

   fact, the court must deny summary judgment and proceed to trial. Jones v. UPS Ground Freight,

   683 F.3d 1283, 1292 (11th Cir. 2012).

          If the movant shows that there is no genuine dispute as to a material fact, the burden shifts

   to the non-moving party to come forward with specific facts showing that there is a genuine issue

   for trial. Shaw v. City of Selma, 884 F.3d 1093, 1098 (11th Cir. 2018). The non-moving party

   does not satisfy this burden “if the rebuttal evidence is merely colorable, or is not significantly

   probative of a disputed fact.” Jones, 683 F.3d at 1292 (quotation marks omitted). “Conclusory

   allegations and speculation are insufficient to create a genuine issue of material fact.” Glasscox v.

   City of Argo, 903 F.3d 1207, 1213 (11th Cir. 2018). The non-moving party must “make a showing

                                                     7
Case 9:19-cv-80872-RLR Document 106 Entered on FLSD Docket 10/30/2020 Page 8 of 18



   sufficient to establish the existence of an element essential to that party’s case, and on which that

   party will bear the burden of proof at trial.” Jones, 683 F.3d at 1292 (quotation marks omitted).

                                           IV.    ANALYSIS

          GM contends that it is entitled to final summary judgment because there was no contract

   between the parties for Napleton to purchase 2016 model year cars and no promise by GM to

   provide Napleton with 2016 model year cars. The central factual issue on summary judgment is

   whether, when Boyce and Bengston ordered 2016 model year GM cars, they did so for Napleton

   or for Auto Rentals. GM makes several legal arguments—no meeting of the minds, lack of

   consideration, lack of a promise and reliance, and failure to satisfy the Statute of Frauds—that

   revolve around this central factual issue.

          As an initial matter, the parties dispute which state’s substantive law applies here.

   Napleton argues that Michigan law applies; GM argues that Florida law applies. A federal court

   exercising jurisdiction based on diversity of citizenship applies the choice-of-law rules of the

   forum state to determine what substantive law governs. U.S. Fid. & Guar. Co. v. Liberty Surplus

   Ins. Corp., 550 F.3d 1031, 1033 (11th Cir. 2008). The legal issues that GM raises on summary

   judgment are those of contract formation and validity. Florida applies the lex loci contractus

   doctrine to determine choice of law for issues of contract formation and validity. Trumpet Vine

   Invs., N.V. v. Union Cap. Partners I, Inc., 92 F.3d 1110, 1119 (11th Cir. 1996); Hammett v. Am.

   Bankers Ins. Co. of Fla., 203 F.R.D. 690, 700 (S.D. Fla. 2001). Under that doctrine, “issues

   concerning the validity and substantive obligations of contracts are governed by the law of the

   place where the contract is made.” Trumpet Vine Invs., 92 F.3d at 1119. “A contract is made

   where the last act necessary to complete the contract is performed.” Id.



                                                    8
Case 9:19-cv-80872-RLR Document 106 Entered on FLSD Docket 10/30/2020 Page 9 of 18



            It is black letter law that a contract is made upon the acceptance of an offer. See, e.g.,

   Restatement (Second) of Contracts § 22 (Am. L. Inst. 1981). Here, the alleged contract was made

   when GM (doing business in Michigan) accepted Napleton’s (doing business in Florida) offer to

   purchase cars.

           GM acknowledges that the law of the state where the contract was made governs, but GM

   then provides no factual or legal argument to show how the alleged contract was made in Florida.

   See DE 98 at 3. GM instead argues that Florida law should apply because the alleged contract was

   breached in Florida when the cars were not delivered to Napleton, because Napleton would have

   performed on the contract by making payment in Florida, and because the cars were intended for

   use by customers in Florida. Id.

           The Court takes no position at this time as to the choice of law that may govern issues

   involving performance of the alleged contract. The Court determines only that Michigan law

   governs the issues that GM has raised on summary judgment concerning contract formation and

   validity because the alleged contract was made in Michigan. 2

           Turning to the central factual issue on summary judgment, GM points to numerous pieces

   of evidence to demonstrate that Boyce and Bengston ordered 2016 model year GM cars for Auto

   Rentals, not for Napleton. There are various emails from Napleton employees to Boyce asking

   whether he had any plan for purchasing 2016 model year cars. See, e.g., DE 86-27; DE 86-29;

   DE 86-30; DE 86-33; DE 86-35. An email from Priegel in late October indicates that there was



   2
    Under Florida law, issues of contract performance are governed by the law of the place where the contract was to be
   performed. OJ Com., LLC v. Ashley Furniture Indus., Inc., 359 F. Supp. 3d 1163, 1172 (S.D. Fla. 2018), aff’d, 817
   F. App’x 686 (11th Cir. 2020). Given the Court’s ruling, the Court need not reach Napleton’s alternative argument
   that Michigan law applies because choosing Michigan law became the parties’ “course of dealing” when the 2013,
   2014, and 2015 Model Year Agreements between the parties provided that Michigan law governed those Agreements.
   See DE 95 at 4.
                                                            9
Case 9:19-cv-80872-RLR Document 106 Entered on FLSD Docket 10/30/2020 Page 10 of 18



   “no plan” to purchase 2016 model year cars, and he testified that he never approved a plan to

   purchase 2016 model year cars. DE 86-37; DE 86-9 at 24. Boyce averred that he was repeatedly

   instructed not to order cars for Napleton and that his proposals for Napleton to purchase cars were

   rejected or ignored. DE 97-2 ¶¶ 4, 6-9. Bengston testified that Napleton did not order 2016 model

   year cars and that the cars he ordered were for Auto Rentals. DE 86-18 at 5-7.

          But there is also evidence indicating that Napleton employees wanted Boyce to order 2016

   model year cars and, in fact, instructed him to do so. For example, on August 1 (a Saturday),

   Priegel emailed Boyce stating that, when they had spoken on Thursday, Boyce said he would email

   an order on Friday morning and that “[h]opefully” Boyce had “handled it” and had “simply left

   [Priegel] off of the distribution list.” DE 86-22. The next email in the record from Priegel to

   Boyce, dated August 12, asked, “Where are we at on your GM orders.” DE 86-23. Boyce’s email

   to Ed Napleton the next day asked Ed Napleton to “[p]lease advise” about ordering GM cars

   because it was “imperative” to order any cars “quickly.” DE 86-25. Boyce ordered 75 GM cars

   the following day. DE 96-23. Approximately one week after Boyce placed that order, Stevens

   asked Boyce whether he had been “able to get cars ordered.” DE 86-28. Boyce told Priegel about

   one week later that he had “placed a few orders.” DE 96-4. A jury could view this evidence as

   demonstrating that Boyce ordered the cars for Napleton.

          There continued to be emails throughout September and October asking Boyce whether

   there was any plan for 2016 model year cars. See, e.g., DE 86-31; 86-32; DE 86-33; DE 86-35. It

   is unclear from this record whether the confusion in September and October was over whether

   Napleton had a plan to purchase any 2016 model year cars, or over whether Napleton had a plan

   to purchase cars in addition to the ones that Boyce had ordered in August. What is apparent from

   the record is that, during the fall of 2015, there were breakdowns in communication between Boyce
                                                   10
Case 9:19-cv-80872-RLR Document 106 Entered on FLSD Docket 10/30/2020 Page 11 of 18



   and other Napleton employees. See, e.g., DE 86-23 (stating, “not sure why I haven’t heard from

   you”); DE 86-34 (stating, “Can you please explain what you are doing? I asked you a month ago

   without an answer.”).

          In addition, even the evidence to indicate that Boyce did not order the GM cars for Napleton

   is contradictory. For example, Priegel testified that he did not recall Boyce ever making a proposal

   for the purchase of 2016 model year cars, but Boyce averred that he submitted at least two

   proposals to Priegel for the purchase of 2016 model year cars, which were rejected or ignored.

   See DE 86 and 96 ¶ 17; DE 97-2 ¶¶ 4, 8. Boyce averred that Priegel instructed him not to order

   any cars and gave him no direction about ordering cars, but there are emails from Priegel to Boyce

   asking for a plan to order cars. See DE 86-27; DE 86-30; DE 86-33; DE 97-2 ¶¶ 4, 6-9. And

   Priegel testified that he never approved any plan to purchase 2016 model year cars, but his August

   1 email to Boyce stated, “[w]hen we spoke on Thursday, you said you were going to email the

   order on Friday morning” and “[h]opefully” the order had been “handled.” See DE 86-9 at 24;

   DE 86-22.

          Thus, on the factual issue of whether Boyce ordered 2016 model year GM cars for Napleton

   or for Auto Rentals, there is evidence upon which a jury could find in favor of Napleton (that the

   cars were ordered for Napleton) or in favor of GM (that the cars were ordered for Auto Rentals).

   GM argues that all of the testimony contradicts any written evidence that may be construed as

   indicating that Boyce ordered the cars for Napleton. Whether to credit testimony or written

   evidence where contradictions exist, or whether the written evidence may be interpreted in a matter

   consistent with the testimony, are matters for a jury to resolve. GM also argues that Napleton

   never, between the end of 2015 and the initiation of this lawsuit in 2019, acted in a manner

   consistent with a belief that it had ordered 2016 model year cars, as Napleton did not pay for any
                                                   11
Case 9:19-cv-80872-RLR Document 106 Entered on FLSD Docket 10/30/2020 Page 12 of 18



   cars or demand delivery when cars did not arrive. Any explanation for Napleton’s purported

   failure to follow up on the alleged contract is also a matter for a jury to resolve.

            The Court takes an opportunity to identify two issues that GM does not argue in its

   summary judgment briefing. First, GM does not contend that there could be no contract between

   the parties absent a signed 2016 Model Year Agreement. GM does not argue that, if Napleton did

   order cars by purchase order and GM accepted and confirmed that order, those communications

   were insufficient to form a contract. 3 See DE 96-23; DE 96-33. Second, GM does not contend

   that, even if Boyce ordered GM cars for Napleton, the additional cars that Bengston ordered could

   not be part of the contract between the parties. It is not clear from the briefing whether Boyce or

   any other Napleton employee played a part in ordering these additional cars, nor is it clear whether

   Bengston (an employee of Schumacher) had authority to bind Napleton to a contract. But GM has

   not, as an alternative to full summary judgment, sought partial summary judgment related to the

   cars that Bengston ordered. Because these two arguments have not been presented to the Court,

   the Court will not address them further.

            For the reasons given, there is a genuine dispute of material fact as to whether Boyce

   ordered 2016 model year GM cars for Napleton or for Auto Rentals. The Court now turns to GM’s

   legal arguments.




   3
     GM does argue that, “Even assuming Boyce ordered 2016 model year vehicles for Napleton’s, which he did not,
   there is no genuine issue of fact that essential terms, such as pricing and rebates, were never discussed, much less
   agreed upon, between GM and Napleton’s.” DE 85 at 15. GM provides no citation to record evidence to support its
   proposition that pricing and rebates were never discussed. Id. Napleton responds that the parties “had already agreed
   upon the incentives, and therefore the price, for the 2016 [model year] across a number of brands and trims,” citing to
   August 2015 emails between Boyce and Jenson. See DE 96-22; DE 96-24. And email communications indicate that
   Boyce was discussing pricing and incentives with GM. See DE 86-25; DE 96-5. In any event, GM has not satisfied
   its burden to support its proposition that the parties never discussed and agreed upon pricing and rebates. See Fed. R.
   Civ. P. 56(c)(1) (“A party asserting that a fact cannot be or is genuinely disputed must support the assertion by . . .
   citing to particular parts of materials in the record . . . .”).
                                                            12
Case 9:19-cv-80872-RLR Document 106 Entered on FLSD Docket 10/30/2020 Page 13 of 18



          GM asserts that there was no contract or contract implied in fact because there was no

   meeting of the minds. See Clark v. Al-Amin, 872 N.W.2d 730, 735 (Mich. Ct. App. 2015) (stating

   that “a contract requires mutual assent or a meeting of the minds on all the essential terms”

   (quotation marks omitted)); Mi-Tech Sales, Inc. v. Focus Enhancements, Inc., No. 237565, 2003

   WL 1879940, *2 (Mich. Ct. App. Apr. 15, 2003) (“A meeting of the minds must exist for a contract

   implied in fact to be formed.”). GM maintains that it is illogical that there could have been a

   meeting of the minds when “no one in Napleton’s Management authorized the order of 2016 model

   year vehicles or believed 2016 model year vehicles had been ordered” and when “Napleton’s was

   wholly unaware that 2016 model year vehicles were ordered.” DE 85 at 14 (emphasis omitted).

   Yet, there is a genuine dispute of material fact as to whether Boyce was instructed to, and did,

   order 2016 model year GM cars for Napleton and then apprised other Napleton employees that he

   had placed the order. Given this dispute, GM is not entitled to judgment as a matter of law due to

   lack of meeting of the minds.

          GM next maintains that there was no contract or contract implied in fact because there was

   no consideration. See Yerkovich v. AAA, 610 N.W.2d 542, 546 (Mich. 2000) (“An essential

   element of a contract is legal consideration.”); Auto-Owners Ins. Co. v. Robert E. McGowan Tr.,

   No. 314118, 2014 WL 2040025, *3 (Mich. Ct. App. May 15, 2014) (explaining that legal

   consideration is a requirement of a contract implied in fact). GM argues that “Napleton’s suffered

   no legal detriment” because it “did not believe 2016 model year vehicles had been ordered from

   GM.” DE 85 at 15. This argument, too, depends on whether Boyce ordered 2016 model year GM

   cars for Napleton. If Napleton agreed, through its purchase order, to purchase 2016 model year

   cars, and if GM agreed, by accepting and confirming that order, to provide the cars, there was

   consideration. See Vulic v. Dep’t of Treasury, 909 N.W.2d 487, 491 (Mich. Ct. App. 2017)
                                                  13
Case 9:19-cv-80872-RLR Document 106 Entered on FLSD Docket 10/30/2020 Page 14 of 18



   (“Consideration is a bargained-for exchange with a benefit on one side, or a detriment suffered, or

   service done on the other.” (quotation marks omitted)). GM also argues that Napleton never paid

   for any of the ordered cars. But whether Napleton ultimately satisfied its part of the bargain that

   it would pay for the cars, and whether it had cause not to do so, does not impact whether

   consideration existed. Those are matters of contract performance and breach. GM is not entitled

   to judgment as a matter of law due to lack of consideration.

          GM contends that Napleton cannot succeed with its promissory estoppel claim because

   there was no promise or reliance. See Zaremba Equip., Inc. v. Harco Nat’l Ins. Co., 761 N.W.2d

   151, 166 (Mich. Ct. App. 2008) (stating that the elements of a promissory estoppel claim are “(1) a

   promise (2) that the promisor should reasonably have expected to induce action of a definite and

   substantial character on the part of the promisee and (3) that, in fact, produced reliance or

   forbearance of that nature (4) in circumstances requiring enforcement of the promise if injustice is

   to be avoided”). GM argues that it made no promise to build or deliver 2016 model year cars for

   Napleton, but that argument again implicates the factual issue of whether GM accepted and

   confirmed an order by Napleton to purchase cars. GM also argues that Napleton did not rely on

   any promise by GM. Napleton responds that, because it had ordered 2016 model year GM cars, it

   refrained from placing orders for cars from other manufacturers until it was too late to do so.

   Napleton points to Etheridge’s deposition testimony that “we were unable to take advantage of the

   Hyundai repurchase program for the 2015-2016 season” because “[i]t was too late” given

   “everything that happened here.” DE 96-15 at 3-4; DE 96 ¶ 92. While GM counters that Napleton

   did purchase Hyundai cars in March 2016, GM does not argue or provide any evidence that the

   same benefits accompanied the March 2016 purchase as would have accompanied an earlier



                                                   14
Case 9:19-cv-80872-RLR Document 106 Entered on FLSD Docket 10/30/2020 Page 15 of 18



   purchase in 2015. See DE 97-5 at 3-4; DE 97 ¶ 92. Genuine disputes of material fact preclude

   judgment on the promissory estoppel claim.

            GM asserts that the purported contract does not satisfy the Statute of Frauds. A

            contract for the sale of goods for the price of $1,000.000 or more is not enforceable
            by way of action or defense unless there is a writing sufficient to indicate that a
            contract for sale has been made between the parties and signed by the party against
            whom enforcement is sought or by his or her authorized agent or broker.

   Mich. Comp. Laws § 440.2201(1). A writing satisfies § 440.2201(1) if it evidences a contract for

   the sale of goods, if it is “‘signed’, a word which includes any authentication which identifies the

   party to be charged,” and if it specifies a quantity. Ace Concrete Prods. Co. v. Charles J. Rogers

   Constr. Co., 245 N.W.2d 353, 355 (Mich. Ct. App. 1976) (quotation omitted). The Statute of

   Frauds does not require that the entire agreement be in writing, and it may be satisfied by several

   separate writings made at different times. Kelly-Stehney & Assocs., Inc. v. MacDonald’s Indus.

   Prods., Inc., 693 N.W.2d 394, 398-99 (Mich. App. Ct. 2005). The writing may be an email with

   a signature affixed thereto. Gillis v. Wells Fargo Bank, N.A., 875 F. Supp. 2d 728, 734 (E.D. Mich.

   2012).

            GM does not dispute that Jenson sent an email with an attached spreadsheet listing the 320

   cars that had been ordered. See DE 96-33. GM does not explain why this email and spreadsheet—

   or any other writing or combination of writings—does not meet the requirements of the Statute of

   Frauds. GM instead argues again that Napleton did not order those cars, and therefore there can

   be no writing evidencing a contract between the parties. See DE 85 at 7-10; DE 98 at 6. But there

   is a genuine dispute of material fact on that point. GM is not entitled to judgment as a matter of

   law due to failure to satisfy the Statute of Frauds.




                                                     15
Case 9:19-cv-80872-RLR Document 106 Entered on FLSD Docket 10/30/2020 Page 16 of 18



          In summary, each of GM’s legal theories on summary judgment relies on a factual issue

   that is in genuine dispute, that is, whether Boyce and Bengston ordered 2016 model year GM cars

   for Napleton or for Auto Rentals. That factual issue precludes summary judgment.

           Finally, GM makes several arguments to show that Napleton cannot recover because it

   suffered no loss due to GM’s actions. GM first contends that Napleton is claiming “lost profits”

   but “never sought lost profits from GM in its Second Amended Complaint.” DE 85 at 18.

   Napleton responds that it “pled lost profits in the Second Amended Complaint, seeking damages

   for lost incentives and no-risk inventory, and liquidated vehicle losses.” DE 95 at 18. Thus, the

   parties simply differ about the meaning of the phrase “lost profits.” Napleton was required to, and

   did, plead the relief being sought. See Fed. R. Civ. P. 8(a)(3) (requiring a pleading to contain “a

   demand for the relief sought”). Napleton sought damages in the Second Amended Complaint

          for the value of the incentives that were never paid to Napleton, for losses it suffered
          liquidating vehicles it had to hold onto when it became apparent GM would not
          deliver the 2016 model year vehicles as promised, and for the value of the non-risk
          vehicle inventory that Napleton could not find elsewhere.

   DE 50 ¶¶ 73, 82, 92. Napleton has not sought leave to amend its damages demand, nor has

   Napleton provided authority for a proposition that it may seek damages at trial that are different

   from those pled in the Second Amended Complaint.

          GM next argues that Napleton cannot demonstrate that GM caused any losses. GM argues

   that Napleton’s losses are instead attributable to the wrongful actions of others, as demonstrated

   by the fact that there are state criminal charges pending against Boyce and his assistant for their

   alleged actions related to Napleton and the fact that Napleton has sued individuals and entities

   including Auto Rentals, Bengston, Boyce, and Boyce’s assistant in state court. See State v. Boyce,

   2019CF009887 (Fla. Cir. Ct. in and for Palm Beach Cnty.); North Palm Beach Motors, LLC v.

                                                    16
Case 9:19-cv-80872-RLR Document 106 Entered on FLSD Docket 10/30/2020 Page 17 of 18



   Custom Fleet Servs., Inc., 2016CA001515 (Fla. Cir. Ct. in and for Palm Beach Cnty.). Those state

   criminal and civil cases are ongoing, and the parties have not briefed whether any allegations,

   admissions, or findings in those cases are binding in this action. Even if any allegations,

   admissions, or findings in those cases are binding in this action, GM has not explained, as a matter

   of law, how they demonstrate that Napleton cannot prove causation. Whether GM caused any of

   Napleton’s purported losses remains a genuine issue of material fact.

          GM asserts that “Napleton’s own 30(b)(6) deponent testified that [Napleton] never

   experienced any lost profits,” as “the witness testified that Napleton’s was never unable to fill an

   order due to lack of product.” DE 85 at 19. The deposition testimony that GM cites does not

   support its own assertion. The deponent, Etheridge, in fact testified that he was “sure there were

   customers turned away” during 2016 due to a lack of cars, that Napleton “did not have cars for

   customers that came in” for an unspecified period of time, and that Napleton “needed to scurry to

   get cars so the customers weren’t turned away.” DE 86-21 at 4-5.

          Lastly, GM maintains that “Napleton’s claim for lost profits fails because Napleton’s did

   nothing to mitigate its damages.” DE 85 at 19. To support this contention, GM cites Napleton’s

   interrogatory admission that, “Napleton became aware of [Boyce’s] plan to create another rental

   car company on February 10, 2016. Napleton informed GM on or around August 31, 2016.”

   DE 86-12 at 6. GM asserts that this admission shows that Napleton failed to mitigate its damages

   because, “[r]ather than take immediate action to reach out to GM regarding the availability of

   vehicle inventory to support its alleged need, Napleton’s waited until August 2016 to alert GM.”

   DE 85 at 19. GM does not provide evidence on such issues as when Napleton discovered that the

   cars it purportedly had ordered would not arrive, what Napleton might have done at that time to

   mitigate its losses, what GM could or would have done had it been alerted to the issue earlier, or
                                                   17
Case 9:19-cv-80872-RLR Document 106 Entered on FLSD Docket 10/30/2020 Page 18 of 18



   whether Napleton could have mitigated its losses in whole or only in part. In short, GM has not

   carried its burden to show that it is entitled to summary judgment on its mitigation affirmative

   defense.

                                            V.   CONCLUSION

           For the foregoing reasons, GM’s Motion for Summary Judgment [DE 85] is DENIED.

           This case is referred to Magistrate Judge Dave Lee Brannon for a Settlement Conference

   to be held as soon as is practicable. Absent extenuating circumstances, the Settlement Conference

   shall be completed by the end of November 2020. Judge Brannon will set the date and time of the

   Settlement Conference by separate Order. The parties shall file a joint notice of the outcome of

   the Settlement Conference within one (1) business day of the completion of the Conference.

           DONE and ORDERED in Chambers, West Palm Beach, Florida, this 30th day of October,

   2020.



                                                        _______________________________
                                                        ROBIN L. ROSENBERG
   Copies furnished to: Counsel of Record               UNITED STATES DISTRICT JUDGE




                                                   18
